Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-5, 8-13 and 15 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 3/24/2022, with respect to the rejection of Claims 1-5, 8-13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and finds the claims allowable because of the argument/amendment filed on 3/24/2022. 

Applicant argues on page 7-8 of the remarks, filed on 3/24/2022 regarding the rejection of Claims 1-5, 8-13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that, “In particular, it appears that the claims Now, regarding the Office Action, the Examiner submits that the claims are unclear, as on pages 11 and 12 of the communication. Essentially, they consider it to not be clear what is meant by the terms “first ac output signal means” and “second ac output signal means”. This language is removed from the amended claims, and has been functionally replaced by a direct reference to “first secondary coil” and “second secondary coil”, which output the AC signals.
Further, the claims have been amended so that they are in a in a more logical manner and to fully define the first and second output circuits together. Support for the definition of the output signals being provided to separate, independent outputs may be found in paragraphs [0057] and [0059] of the description, and also reflects the arrangement seen in Figure 3.”

Applicant’s argument/amendment filed 3/24/2022 regarding rejection of Claims 1-5, 8-13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is persuasive because of the amendment filed 3/24/2022 which overcomes the rejection. The amendment makes the limitation “first AC output signal means” and “second AC output signal means” clear. Therefore, the rejection of Claims 1-5, 8-13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn because of the argument/amendment filed on 3/24/2022. 

5.	Applicant’s remarks/amendments filed 3/24/2022, with respect to the rejection of Claims 1, 2,3, 5 and 11-13 under 35 U.S.C. 102 (a) (1) as being anticipated by Sloat et al. (US 20180038714 Al), Claim 4 under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 Al in view of Nyce et al. (US 8692541 B2), Claims 8, 9, 10 and 15 under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 Al in view of Waugaman (US 5414939 A) have been fully considered and finds the claims allowable because of the argument/amendment filed on 3/24/2022.

Applicant argues on page 8-10 of the remarks, filed on 3/24/2022 regarding the rejection of Claims 1, 2,3, 5 and 11-13 under 35 U.S.C. 102 (a) (1) as being anticipated by Sloat et al. (US 20180038714 Al), Claim 4 under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 Al in view of Nyce et al. (US 8692541 B2), Claims 8, 9, 10 and 15 under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 Al in view of Waugaman (US 5414939 A), that, “As above, the Sloat document fails to explicitly disclose AC to DC converters, which allow for the subsequent post processing of the signals to provide two separate classical DC position output signals to two separate outputs, but rather this document only considers analog to digital conversions.
In addition, the Sloat document considers only that the output from the secondary coils are separately conditioned but then combined to a single position measurement that is actually provided as a single output.
Even if it is interpreted in a broad sense that each conditioned signal from the secondary coils in the Sloat document each represent a digital signal that is representative of the position, these are later combined to a single output signal and provided as a single position output.
Sloat therefore fails to disclose the AC/DC conversion of each induced AC signal, and then the provision of two separate DC output signals to two distinct outputs. Rather, the Sloat document provides only a single position output, and there is no hint that would lead the skilled person to modify this document otherwise.
Thus, amended claims 1 and 12 (and all claims that depend from them) are in allowable condition.”.

Applicant’s argument/amendment filed 3/24/2022 regarding rejection of Claims 1, 2, 3, 5 and 11-13 under 35 U.S.C. 102 (a) (1) as being anticipated by Sloat et al. (US 20180038714 Al), Claim 4 under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 Al in view of Nyce et al. (US 8692541 B2), Claims 8, 9, 10 and 15 under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 Al in view of Waugaman (US 5414939 A) is persuasive because of the amendment filed 3/24/2022 which overcomes the reference Sloat because Sloat does not teach the limitation of AC to DC converters, which allow for the subsequent post processing of the signals to provide two separate classical DC position output signals to two separate outputs. Therefore, the rejection of independent Claims 1 and 12 has been withdrawn because of the argument/amendment filed on 3/24/2022. Therefore, the independent claims 1 and 12 are allowed.

Claims 1-5, 8-13 and 15 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the first secondary coil is connected to a first output circuit with a first AC/DC converting means configured to convert the AC voltage induced in the first secondary coil to a first DC output signal, and
wherein the second secondary coil is connected to a second output circuit with a second AC/DC converting means configured to convert the AC voltage induced in the second secondary coil to a second DC output signal;
wherein said first and second DC output signals each indicate an individual position of said input shaft, and wherein the first DC output signal is provided to a first independent output, and the second DC output signal is provided to a second independent output.

Sloat et al. (US 20180038714 A1) and Nakano et al. (US 8542008 B2), are regarded as the closest prior art to the invention of claim 1. Sloat discloses, “A control system, and more particularly relates to determining a position of a moveable device within a system (Paragraph [0001] Line 1-3). The system 100 further includes a variable displacement transformer (VDT) 120. The VDT 120 may be a linear variable displacement transformer (LVDT) or a rotary variable displacement transformer (RVDT) (Paragraph [0016] Line 1-3). The VDT 120 may include a primary coil 122. The primary coil 122 receives an input an alternating current (AC) signal from a Digital to Analog Converter (DAC) 130 (Paragraph [0017] Line 1-4). The VDT 120 may further include two secondary coils 124 and 126 and a shaft 128. The shaft 128 is mechanically coupled to the movable device 110 in a manner that enables the VDT to accurately determine the position of the moveable device (Paragraph [0017] Line 4-8). When the primary coil 122 receives the input AC signal from the DAC 130, the primary coil 122 induces an AC sine wave current on the secondary coils 124 and 126 proportional to the position of the shaft 128. Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110 (Paragraph [0017] Line 13-19). The signal goes to 140 from the first secondary coil 124 is the first output signal) (Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110 (Paragraph [0017] Line 17-19). digital filter 160 connected with the secondary coil 126 is the second the output circuit) (The processor 170 determines the position of the movable device 110 by processing the data output from the ADCs 150, and filtered by the digital filters 160 (Paragraph [0022] Line 1-4). In FIG. 1, a single processor 170, such as an FPGA, is provided to processes the data from the data paths and to control the DAC 130. However, in other embodiments a separate processor 170 could be used to process the data output from the VDT 120 and a separate processor 170 may be used to control the ADCs 150 conversions and/or the DAC 130 (Paragraph [0022] Line 13-17).” However, Sloat does not disclose wherein the first secondary coil is connected to a first output circuit with a first AC/DC converting means configured to convert the AC voltage induced in the first secondary coil to a first DC output signal, and wherein the second secondary coil is connected to a second output circuit with a second AC/DC converting means configured to convert the AC voltage induced in the second secondary coil to a second DC output signal wherein said first and second DC output signals each indicate an individual position of said input shaft. Sloat does not disclose DC out and also does not disclose ach indicate an individual position of said input shaft. Nakano discloses, “a displacement sensor including a coil and a movable magnetic core and providing an output signal varying in accordance with the displacement of the movable magnetic core (Column 1 Line 5-8). A displacement sensor according to a second embodiment of the present invention is shown in FIG. 3. In this displacement sensor, the secondary coils 4a and 4b are not differentially connected, but the output voltages of the secondary coils 4a and 4b are separately outputted. The output voltages of the secondary coils 4a and 4b are applied respectively to full-wave rectifying circuits 16a and 16b through paths 12a and 12b of a polyphase signal generating unit 10a, where they are full-wave rectified, and the full-wave rectified voltages are differentially combined in an adder 17. In other words, the output voltage of the full-wave rectifying circuit 16b resulting from full-wave rectification of the output voltage of the secondary coil 4b is subtracted from the output voltage of the full-wave rectifying circuit 16a resulting from full-wave rectification of the output voltage of the secondary coil 4a, and the subtraction result is outputted as the output voltage (Column 4 Line 39-54)”. However, Nakano discloses two DC output but does not disclose that said first and second DC output signals each indicate an individual position of said input shaft. It would not have been obvious to combine Sloat and Nakano to achieve the present invention. Therefore, the invention of Sloat and Nakano, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein the first secondary coil is connected to a first output circuit with a first AC/DC converting means configured to convert the AC voltage induced in the first secondary coil to a first DC output signal, and wherein the second secondary coil is connected to a second output circuit with a second AC/DC converting means configured to convert the AC voltage induced in the second secondary coil to a second DC output signal; wherein said first and second DC output signals each indicate an individual position of said input shaft, and wherein the first DC output signal is provided to a first independent output, and the second DC output signal is provided to a second independent output”  and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
Claims 2-5 and 8-11 are allowed by virtue of their dependence from claim 1. 

Regarding claim 12, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the first secondary coil is connected to first output circuit, and wherein the second secondary coil is connected to a second output circuit; said method comprising:
converting with a first AC/DC converting means the AC voltage induced in the first secondary coil to a first DC output signal;
converting with a second AC/DC converting means the AC voltage induced in the second secondary coil to a second DC output signal;
providing the first DC output signal to a first independent output; and
providing the second DC output signal to a second independent output
wherein the first and second DC output signals each indicate an individual position of said input shaft

The most pertinent prior art of record to Sloat et al. (US 20180038714 A1) and Nakano (US 8542008 B2), failed to specifically teach the invention as claimed. However, the invention of  Sloat et al. and Nakano, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the first secondary coil is connected to first output circuit, and wherein the second secondary coil is connected to a second output circuit; said method comprising: converting with a first AC/DC converting means the AC voltage induced in the first secondary coil to a first DC output signal; converting with a second AC/DC converting means the AC voltage induced in the second secondary coil to a second DC output signal; providing the first DC output signal to a first independent output; and providing the second DC output signal to a second independent output wherein the first and second DC output signals each indicate an individual position of said input shaft” and also in combination with all other elements in claim 12 distinguish the present invention from the prior art. 

Claims 13 and 15 are allowed by virtue of their dependence from claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nakano et al. (US 8542008 B2) discloses, “a displacement sensor including a coil and a movable magnetic core and providing an output signal varying in accordance with the displacement of the movable magnetic core (Column 1 Line 5-8). A displacement sensor according to a second embodiment of the present invention is shown in FIG. 3. In this displacement sensor, the secondary coils 4a and 4b are not differentially connected, but the output voltages of the secondary coils 4a and 4b are separately outputted. The output voltages of the secondary coils 4a and 4b are applied respectively to full-wave rectifying circuits 16a and 16b through paths 12a and 12b of a polyphase signal generating unit 10a, where they are full-wave rectified, and the full-wave rectified voltages are differentially combined in an adder 17. In other words, the output voltage of the full-wave rectifying circuit 16b resulting from full-wave rectification of the output voltage of the secondary coil 4b is subtracted from the output voltage of the full-wave rectifying circuit 16a resulting from full-wave rectification of the output voltage of the secondary coil 4a, and the subtraction result is outputted as the output voltage (Column 4 Line 39-54)”. However, Nakano discloses two DC output but does not disclose that said first and second DC output signals each indicate an individual position of said input shaft. It would not have been obvious to combine Sloat and Nakano to achieve the present invention.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866